DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 8/4/2021. Claim 11 has been added. Claims 1-11 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “calculating a value used in determining normality of a monitoring target from the second image data…”. However, a monitoring target is previously recited. It is unclear if the monitoring targets are the same or different.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 8 recites a learning model which is trained. The model is interpreted to be an algorithm, which is considered non-statutory. See MPEP §2106.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the predetermined period".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Diagnostics of stator faults of the single-phase induction motor using thermal images, MoASoS and selected classifiers published by Adam Glowacz on June 6, 2016, hereafter referred to as Glowacz, in view of Some Improvements on Deep Convolutional Neural Network Based Image Classification by Andrew Howard on Dec 19th, 2013, hereafter referred to as Howard, and further in view of Kweon et al (US20190385325).
Regarding claim 1, Glowacz discloses A model learning device comprising: (Figure 4 discloses that the training/learning steps are done on Matlab as well as the Gaussian Mixture Model and the Nearest Neighbor Classifier Model which are the learners. Page 87 left column paragraph 2 discloses a PC device to perform this process.), an image acquisition unit that acquires image data in which an image of a normal monitoring target is captured (Page 87 left column paragraph 2 discloses that the captured video, which is composed of image data, was stored on a PC in a AVI format before being split into thermal images. Therefore the acquisition unit is part of the computer like in the invention. Figure 5 discloses recording a video of, and therefore monitoring the normal monitoring target which is the single-phase induction motor.); an image processing unit that has a range within a range not exceeding a normal range of the monitoring target (Figure 4 discloses image processing being done on the thermal images captured, and therefore there must be an image processing unit which only has the structural requirement that it is part of a computer as it has to be. Glowacz Figures 6-8 disclose a thermal range, which corresponds to a change in color tone, of the monitoring target, which is the single phase induction motor as seen in Figure 5. Figure 6 discloses the normal state of the motor and the normal range of colors.); and a learning unit that trains a model so as to output a value used for determining normality of the monitoring target from the image data, in which the image of the monitoring target is captured (Figure 4 and page 92-right column-paragraph 2 discloses obtaining a feature vector from each of the thermal images. The Gaussian Mixture Model and Nearest Neighbor Classifier model are trained using the feature vectors obtained previously in the training step corresponding to the faulty and healthy single phase induction motor images (page 90 right column paragraph 2) to classify and therefore to output a probability value (page 91 right column paragraphs 2-6)  for the GMM and the smallest distance between test vector and training vectors (page 90 right column paragraph 2) for the nearest neighbor classifier from which the whether the state of the single-phase induction motor is normal or abnormal can be determined. The learning unit is part of the Matlab program in the PC that does the training step as seen in Figure 4). 
However, Glowacz does not explicitly disclose generates a plurality of duplicate image data pieces by performing different image processing causing a change in color tone on the image data and using the plurality of duplicate image data pieces as training data. 
Howard discloses training classifiers such as a neural network and further discloses generates a plurality of duplicate image data pieces by performing different image processing causing a change in color tone on the image data or using the plurality of duplicate image data pieces as training data (Although Figures 7 and 8 were obtained manually, i.e. using faulty machinery which was run before the thermal image was captured, it would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8  to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1)).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz generating a plurality of training data by causing a change in color tone as disclosed in Howard because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve optimization and generalization for this process (help generate the training examples that cover the span of image variations. (Howard page 2-paragraph 5-page 3-paragraph 1). 
Glowacz also does not explicitly disclose a state amount acquisition unit that is configured to acquire an environmental state amount when the imaging device captures image data, the environmental state amount being one of temperature data indicating the environmental temperature of the monitoring target and environmental illuminance of the monitoring target; and
performing different image processing on the image data for each of a plurality of environmental state amounts within a predetermined range not exceeding a change range of a normal environment state amount of the monitoring target, the different image processing causing a change in color tone on the image data based on a changing amount from the environmental state amount obtained when capturing the image data.
Kweon discloses a state amount acquisition unit (310 in fig. 1) that is configured to acquire an environmental state amount (para. [0050], brightness value) when the imaging device captures image data (Distance estimating thermal image in fig. 1), the environmental state amount being one of temperature data indicating the environmental temperature of the monitoring target (para. [0050], the brightness is directly related to the temperature) and environmental illuminance of the monitoring target; and
performing different image processing on the image data for each of a plurality of environmental state amounts within a predetermined range not exceeding a change range of a normal environment state amount of the monitoring target (para. [0051], photometric correction using gamma correction. It would be obvious to not exceed a desired change range), the different image processing causing a change in color tone on the image data (para. [0056], transforming the color components) based on a changing amount from the environmental state amount obtained when capturing the image data (fig. 2(b), para. [0056]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz generating a plurality of training data by using environmental state data of Kweon because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to minimize a difference between an estimated first color image and a photographed first color image (abstract of Kweon).


Regarding claim 6, the limitations recited are similar to those of claim 1 and are rejected for the same reasons as stated above.


Regarding claim 7, the limitations recited are similar to those of claim 1 and are rejected for the same reasons as stated above.


Regarding claim 8, the limitations recited are similar to those of claim 1 and are rejected for the same reasons as stated above.


A monitoring device comprising: (Figure 4 and page 87 left column paragraph 2 disclose a computer and the thermal imaging camera make up the monitoring device), an image acquisition unit that acquires captured image data (Page 87 left column paragraph 2 discloses that the captured video, which is composed of image data, was stored on a PC in a AVI format before being split into thermal images. Therefore the acquisition unit is part of the computer like in the invention); an inference processing unit that calculates a value used in determining normality of a monitoring target from the image data using the learned model according to Claim 8; and a determination unit that determines normality of the monitoring target by using the calculated value (Figure 4 discloses a set of classifier models (Gaussian Mixture Models and Nearest Neighbor Classifier Model) which are trained to output a probability value (page 91 right column paragraphs 2-6)  for the GMM and the smallest distance between test vector and training vectors (page 90 right column paragraph 2) from which the state of the single-phase induction motor can be determined. Both of these models as seen in Figure 4 are executed as a program in Matlab and has to be on a computer, which is the only structure given in the specification of the invention).


Regarding dependent claim 11, the combination of Glowacz, Kweon and Howard teaches a model learning device wherein the learning unit updates the .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Glowacz, Howard, and Kweon in further view of Kaifu (US20140300772).
Regarding claim 2, Glowacz, Kweon and Howard discloses wherein the image data includes a thermal image having a different color tone depending on a temperature of the monitoring target (Glowacz Figures 5-6 discloses a thermal imaging camera that captures thermal images. As seen in Figure 6 and 7, the single phase induction motor, which is the monitoring target, would have to have different color tones depending upon the temperature of the target. Page 87 right column paragraph 1 discloses that the higher the temperature, the closer to the color red.), and wherein the image processing unit generates the plurality of duplicate image data pieces by performing image processing for changing the color tone of the image data to a color tone (Although Glowacz Figures 7 and 8 were obtained manually, i.e. using faulty machinery which was run before the thermal image was captured, it would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8  to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1).
different temperature within a change range of an environmental temperature of the monitoring target.
Kaifu does disclosed correcting to a color tone different temperature within a change range of an environmental temperature of the monitoring target (Kaifu paragraph 0034 discloses a temperature sensor that monitors the temperature in the vicinity of the device of interest. Kaifu paragraph 0074 and Figure 8B discloses a relationship between the color correction value and the temperature output by the sensor, where the change range of the temperature is output by the x-axis of figure 8B).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz, Kweon and Howard to include correcting the color depending upon the environment temperature as disclosed in Kaifu because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to perform color correction in consideration of the temperature information (Kaifu paragraph 0076).

Regarding claim 3, the combination of Glowacz, Howard, Kweon and Kaifu teaches a temperature acquisition unit that acquires temperature data indicating the environmental temperature of the monitoring target of when the image data is captured (Kaifu paragraph 0034 discloses a temperature sensor that monitors the temperature in the vicinity of the device of interest); and a correction value specification unit that specifies a relationship between a temperature change and a color tone correction value on the basis of the image data and the temperature data (Kaifu paragraph 0074 and Figure 8B discloses a relationship between the color correction value and the temperature output by the sensor, where the change range of the temperature is output by the x-axis of figure 8B. This is done by the color correction processing section as seen in Kaifu Figure 1-43, which would have to be on a computer as disclosed in Glowacz Figure 4 and page 87 left column paragraph 2.), wherein the image processing unit performs image processing on the image data using the correction value specified on the basis of the relationship specified by the correction value specification unit ( target (Glowacz Figure 4 discloses image processing being done on the thermal images captured, and therefore there must be an image processing unit which only has the structural requirement that it is part of a computer as it has to be. It would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8 using the relationship between color correction and temperature in the vicinity of the monitored device as seen in Kaifu paragraph 0074 to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1)). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glowacz, Howard, and Kweon in further view of Marcu (2006/0284895).
wherein the image processing unit generates the plurality of duplicate image data pieces by performing image processing for changing the color tone of the image data (Although Glowacz Figures 7 and 8 were obtained manually, i.e. using faulty machinery which was run before the thermal image was captured, it would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8  to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1).
However, the combination of Glowacz and Howard does not disclose a color tone corresponding to a different illuminance within a change range of an environmental illuminance of the monitoring target.
Marcu does disclose correcting to a color tone corresponding to a different illuminance within a change range of an environmental illuminance of the monitoring target (Marcu paragraphs 0043-0045 and Figures 3 and 4 disclose a relationship between ambient light intensity, corresponding to environmental illuminance, and gamma color correction. The x-axis of Figures 3 and 4 disclose the ambient light intensity range. Therefore, using the relationship, one of ordinary skill in the art could correct the color tone using the gamma correction value corresponding to a different ambient light intensity). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glowacz, Howard and Kweon in further view of Tsuboshita (US2013/0142420).
Regarding claim 6, the combination of Glowacz, Kweon and Howard teaches wherein the image processing unit generates the plurality of duplicate image data pieces by performing image processing causing a change in color tone (Although Glowacz Figures 7 and 8 were obtained manually, i.e. using faulty machinery which was run before the thermal image was captured, it would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8  to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1). 
However, the combination of Glowacz, Kweon and Howard does not teach a partitioning unit that generates a plurality of partitioned image data pieces by partitioning the image data, on each of the plurality of partitioned image data pieces.
Tsuboshita discloses a partitioning unit that generates a plurality of partitioned image data pieces by partitioning the image data, on each of the plurality of partitioned image data pieces (Tsuboshita paragraph 0019 discloses a partitioning unit that partitions the learning image into multiple regions).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz, Kweon and Howard to include a partitioning unit as taught by Tsuboshita because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to generate partial segments (Tsuboshita paragraph 0019) for further analysis.


Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter in claim 10 pertains to steps of generating a plurality of duplicate data for a plurality of environmental state amounts, generating a learned model for determining normality of the monitoring target .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663